Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered March 7, 1988, convicting him of burglary in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence.
We have examined the defendant’s remaining allegations of prosecutorial misconduct and conclude that any improper remarks were promptly ameliorated by the court’s curative instructions (see, People v Galloway, 54 NY2d 396).
Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.